DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show A mechanical seal for sealing an annular gap between a rotary shaft and a housing having a shaft hole into which the rotary shaft is to be inserted having the details, as set forth in claims that include elements such as a metallic sleeve for fixing to the rotary shaft; a one-piece metallic rotary ring fixed to the sleeve; a metallic annular member for fixing to the housing; a one-piece metallic fixed ring configured to slide on an end surface of the one-piece metallic rotary ring; and an annular metallic bellows pressing the one-piece metallic fixed ring toward the one-piece metallic rotary ring and having a plurality of annular undulations that overlap one another in an axial direction relative to the rotary shaft, wherein: the one-piece metallic rotary ring and the sleeve are directly connected to each other by an annular first welded part, whereby a radially inner side region of the one- piece metallic rotary ring and a radially outer side region of the one-piece metallic rotary ring are separated from each other, one axial end of the bellows is directly connected to the fixed ring by an annular second welded part, whereby a radially inner side region of the fixed ring and a radially outer side region of the fixed ring are separated from each other, another axial end of the bellows is directly connected to the annular member by an annular third welded part, whereby [[the]] a radially inner side region of the bellows and a radially outer side region of the bellows are separated from each other, the annular member has a radially inwardly extending flange part to which the other end of the bellows is fixed by welding, 2Application No.: 16/612,754Docket No.: 0702-000139-US-NP the sleeve has a cylindrical part that is configured to be fixed to the rotary shaft, and a distal end of the cylindrical part of the sleeve is bent radially outwardly toward the inward flange part to prevent disengagement of the sleeve and the annular member. Relevant references such as Itadani et al. (US 2015/0211638) disclose a mechanical seal (as seen in Figs. 1-6) for sealing an annular gap between a rotary shaft and a housing having a shaft hole into which the rotary shaft is to be inserted (as seen in Figs. 1-6 the mechanical seal of Itadani is capable of this intended use limitation in the preamble as it is shown sealing an annular gap between a rotary shaft (1) and a housing (3) having a shaft hole (as it is shown receiving 1) of for the shaft), the mechanical seal comprising: a metallic sleeve (e.g. 20 as seen in Fig. 5, which as denoted by the cross-hatching is a metal) for fixing to the rotary shaft (as seen in Figs. 1-6, described in the abstract, etc.); a metallic rotary ring (5, disclosed as made of a metal by the cross-hatching in Figs. 1-6) fixed to the sleeve; a metallic annular member for fixing to the housing; a metallic fixed ring (6, disclosed as made of a metal by the cross-hatching in Figs. 1-6, in paragraph [0064], etc.. Additionally and/or alternatively the ring can include 6, 8, and 10) configured to slide on an end surface of the rotary ring (as seen in Figs. 1-6 and as described in the abstract, etc.); and an annular metallic bellows (7, disclosed as made of a metal by the cross-hatching in Figs. 1-6, in the abstract, etc.) pressing the fixed ring toward the rotary ring (as seen in Figs. 1-6, described in the abstract, etc.) and having a plurality of annular undulations (i.e. each 7a and b as seen in Figs. 1-6) that overlap one another in an axial direction relative to the rotary shaft (as seen in Figs. 1-6. Additionally Examiner notes that as the rotary shaft is previously only recited in a prior intended use limitation this limitation (i.e. which direction the axial direction is) is considered to be an intended use limitation), wherein: a radially inner side region of the rotary ring and a radially outer side region of the rotary ring are separated from each other (as seen in Figs. 1-5), one axial end of the bellows is connected to the fixed by an annular second welded part (left most 11, and the similarly illustrated unlabeled parts in Figs. 5-6), whereby a radially inner side region of the fixed ring and a radially outer side region of the fixed ring are separated from each other (as seen in Figs. 1-5), another axial end of the bellows is connected to the annular member by an annular third welded part (right most 11, and the similarly illustrated unlabeled parts in Figs. 5-6), whereby the radially inner side region of the bellows and a radially outer side region of the bellows are separated from each other (as seen in Figs, 1-6), the annular member has a radially inwardly extending flange part (including 40b, 40e, 40d as seen in Figs. 5-6) to which the other end of the bellows is fixed by welding (as seen in Figs. 5-6), the sleeve has a cylindrical part (including 20a) that is fixed to the rotary shaft (as seen in Figs. 5-6 it is capable of this intended use limitation (see the 112(b) rejection above)), and a distal end (20d) of the cylindrical part of the sleeve is bent radially outwardly toward the inward flange part (as seen in Figs. 5-6) to prevent disengagement of the sleeve and the annular member (as described in paragraph [0071], but fail to disclose at least that that the rotary ring and the sleeve are connected to each other by an annular first welded part, that the rotary ring and fixed ring are each one-piece rings, and that the respectively welded parts directly connect (i.e. no intervening elements therebetween other than the weld) the respective rings to the bellows.  Though it may have been obvious to have the rotary ring and the sleeve connected to each other by an annular first welded part (see the 12 January 2022 non-final Office action), based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675